Citation Nr: 1044721	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to August 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut. 

In July 2009, the Board remanded the issue to further develop the 
medical record and to obtain records to evaluate the current 
level of severity of the Veteran's disability.  As such, the file 
was transferred to the Appeals Management Center (AMC) in 
Washington, DC, and the requested development was attempted.  The 
issue is again before the Board for further appellate 
consideration.


FINDING OF FACT

The Veteran does not experience daily fatigue, malaise, anorexia, 
weight loss or hepatomegaly, or; incapacitating episodes having a 
total duration of at least four weeks, but less than six weeks, 
during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for hepatitis C 
have not been met. 38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114; Diagnostic Code 7354 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

In a letter dated in August 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim of entitlement to an increased rating for hepatitis C, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§  5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claim was granted in May 2005.  


The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, and affording 
him 2 physical examinations.  It appears that all known and 
available records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not appear to contend otherwise.  

The examinations provided and medical opinions obtained are 
adequate for rating purposes as the examinations were performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinions provided include well-
reasoned rationale.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

The Veteran asserts that the current rating of 20 percent is 
inadequate and should be increased to 40 percent.  He states that 
he experienced incapacitating episodes while receiving Peg 
Interferon and Ribavirin treatment, and suffered from severe 
symptoms, including fatigue, malaise, nausea, vomiting, and 
anorexia for five weeks during the last Peg Interferon and 
Ribavirin treatment, which left him unable to work.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's hepatitis C has been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7354.  Diagnostic Code 7354 provides 
ratings for signs and symptoms due to hepatitis C infection (non-
A and non-B hepatitis).  All ratings require serologic evidence 
of hepatitis C infection.  Hepatitis C with daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period, is rated 20 
percent disabling.  Hepatitis C with daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period, is rated 40 
percent disabling.  Hepatitis C with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12- month 
period, but not occurring constantly, is rated 60 percent 
disabling.  Hepatitis C with near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain), is rated 100 percent 
disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such as 
cirrhosis or malignancy of the liver, is to be rated under an 
appropriate diagnostic code, but not to use the same signs and 
symptoms as the basis for a rating under Diagnostic Code 7354 and 
under a diagnostic code for sequelae. (See 38 C.F.R. § 4.14).  
Note (2) provides that, for purposes of rating conditions under 
Diagnostic Code 7354, incapacitating episode'' means a period of 
acute signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114.

Service treatment records do not show a diagnosis of hepatitis C 
before, during, or at separation from service.  A VA examination 
in September 1992 noted elevated liver function tests during 
service and indicated hepatitis C symptoms, but did not show a 
confirmed diagnosis of hepatitis C.  The Veteran was diagnosed 
with hepatitis C in July 2004, and the physician opined that the 
Veteran's hepatitis C may be associated with exposure to 
environmental toxins due to service in the Gulf War.

A March 2005 examination shows the Veteran reported no 
incapacitating episodes, no intermittent or persistent signs or 
symptoms of fatigue, malaise, nausea, vomiting, anorexia, upper 
quadrant pain, bed rest, or treatment by his physician for liver 
condition.  The Veteran had no pain or weight loss.  The examiner 
opined that the hepatitis C was more likely than not related to 
Iraq deployment tasks.

VA Outpatient treatment records dated from January 2005 to April 
2006 indicate that the Veteran complained of fatigue, nausea, 
vomiting, loss of appetite, and generalized achiness.  In January 
2005, the Veteran began taking Interferon treatment.  After five 
weeks of Interferon treatment, the Veteran's liver function test 
(LFT) increased, and he reported nausea, vomiting, loss of 
appetite, sever fatigue, but no fever.  The physician made the 
decision to stop the Interferon treatment, and the Veteran's 
LFT's gradually dropped down to baseline levels.  In November 
2005, the LFT's increased again. 

From March 2005 to April 2006, the Veteran's weight ranged from a 
high of 205 pounds to a low of 199 pounds.  In December 2005, a 
liver biopsy was performed that indicated multiple foci of 
interface hepatitis.  The physician opined that it was consistent 
with hepatitis C with stage 1-2 fibrosis.  

A hearing for a Decision Review Officer at the RO was held in 
December 2006.  The Veteran testified that his LFT levels were 
400.  He began taking Interferon Pegasus treatment in July 2005 
to bring them down.  He took the treatment for five weeks, but 
his LFT levels went from 400 to 700.  He was notified that 
continued use would have killed him and stopped the treatment.  
He was out of work for 11 weeks while on the treatment and had to 
use $6000 of his IRA for living expenses.  His first liver biopsy 
in May 2005 showed Grade 2, Stage 2 chronic hepatitis C.  The 
second liver biopsy in December 2005 showed Grade 3, Stage 2 
chronic hepatitis C.  He testified that he was no longer taking 
any medication with the exception of high blood pressure 
medication, works full time, has had minor weight loss, an 
enlarged liver, and cramping and numbness in his fingertips.  He 
requested a 100 percent rating for the two month period he was 
out of work in 2005, 60 percent for the following 12 month 
period, and 20 percent thereafter.

Outpatient treatment records dated from May 2006 to March 2010 
show no evidence of autoimmune hepatitis.  The Veteran began 
taking a low dose of Prednisone but discontinued use based on the 
opinion of a private physician.  He had no complaints of malaise, 
abdominal pain, abdominal swelling, fever, nausea, vomiting, 
diarrhea, constipation, or edema.  Fatty changes in the liver 
were noted.  Notes dated in May 2009 indicate that he would be a 
good candidate for Pegasys/Ribavirin treatment.  

In a letter dated in May 2009, Dr. Hoque wrote that it was his 
opinion that the Veteran would be at great risk for further 
disability if he is started retreatment with interferon for his 
underlying chronic hepatitis C infection.  

A VA examination dated in February 2010 indicated that the 
Veteran was not receiving current treatment but planned to 
receive Interferon/Ribavirin in the near future.  He reported 
fatigue and muscle cramps almost every other day.  There were no 
complaints of malaise, anorexia, or weight loss.  On examination 
there was no hepato or splenomegaly appreciated.  There were not 
ascites.  There was no medical documentation for extrahepatic 
manifestation of liver disease.  The Veteran reported missing 
work 11 weeks while receiving treatment in 2005 and taking 4 to 6 
sick days in the past 6 months.  The examiner opined that there 
is serological as well as histopathological evidence of 
progressive worsening of the chronic hepatitis C.  

The Board finds that the probative medical evidence of record 
does not show that the Veteran has daily fatigue, malaise, 
anorexia, weight loss or hepatomegaly, or; incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period.  At the time of 
the 2010 VA examination, the Veteran reported fatigue and muscle 
cramps almost every other day, but had no complaints of malaise, 
anorexia or weight loss.  Daily malaise anorexia or weight loss 
was no shown in the outpatient treatment records prior to or 
following the period of time for which a 100 percent rating was 
assigned from July 2005 to September 2005.  No hepatomegaly is 
shown.  As such the criteria for the assignment of a 40 percent 
rating has not been met.  

While the record shows that the Veteran was incapacitated for 11 
weeks in 2005 after a five week treatment of 
Interferon/Ribavirin, the Board notes by rating action in April 
2008, a 100 percent rating was assigned, effective from July 14, 
2005 to September 30, 2005, for the period the Veteran was 
incapacitated due to the Interferon treatment.  There is no 
medical evidence showing any compensable manifestations which 
would warrant an additional evaluation for that time period.  
Accordingly, the Board finds that a rating in excess of 20 
percent for hepatitis C is not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Here, the Board finds that the disability 
picture presented by the Veteran's hepatitis C disability is 
appropriately contemplated by the rating schedule.  There is no 
evidence of frequent hospitalizations or marked interference with 
employment.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.  


ORDER

Entitlement to an increased initial evaluation for hepatitis C, 
currently evaluated at 20 percent is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


